571 P.2d 1109 (1977)
The PEOPLE of the State of Colorado, Petitioner,
v.
Ernesto APODACA, Jr., and Frank Perez, Respondents.
No. C-1165.
Supreme Court of Colorado, En Banc.
December 5, 1977.
*1110 J. D. MacFarlane, Atty. Gen., Jean E. Dubofsky, Deputy Atty. Gen., Edward G. Donovan, Sol. Gen., David K. Rees, Asst. Atty. Gen., Denver, for petitioner.
Rollie R. Rogers, Colorado State Public Defender, James F. Dumas, Jr., Chief Deputy State Public Defender, Lee Belstock and Nicholas R. Massaro, Jr., Deputy State Public Defenders, Denver, for respondents.
HODGES, Justice.
Defendants Apodaca and Perez were convicted of second-degree burglary and felony theft. We granted certiorari to review the court of appeals' reversal of defendants' convictions due to the trial court's failure to suppress illegally obtained evidence. People v. Apodaca, Colo.App., 561 P.2d 351 (1976).
The facts and law are fully discussed in the court of appeals opinion. We need only note that the defendants were convicted on evidence obtained as the result of a flashlight search of the interior of their car while it was parked in a carport behind their house. Until they looked into the car, the police officers had no reason to suspect that any crime had been committed and therefore they were not justified in searching the defendants' car. See Stone v. People, 174 Colo. 504, 485 P.2d 495 (1971). Here, the defendants had a reasonable expectation of privacy which the police search violated. See People v. Johnson, Colo., 560 P.2d 465 (1977). The court of appeals correctly held that evidence obtained as a result of the illegal search and the ensuing illegal arrests should have been suppressed. People v. Boorem, 184 Colo. 233, 519 P.2d 939 (1974).
The judgment of the court of appeals is affirmed.
KELLEY, J., dissents.
GROVES, J., does not participate.